- sixteen SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. NOTICE OF EXEMPT SOLICITATION NAME OF REGISTRANT: Universal Health Services, Inc. NAME OF PERSON RELYING ON EXEMPTION: Change to Win Investment Group ADDRESS OF PERSON RELYING ON EXEMPTION: 1900 K Street, N.W., Suite 900, Washington, DC 20036 Written materials are submitted pursuant to Rule 14a-6(g)(1) promulgated under the Securities Exchange Act of 1934: [The following tweets have been posted.] @ChuckGrassley $UHS “casts a dark cloud over ability to properly care for its patients" properly billing fed #CorpGovWITHHOLD Gibbs May 17 @RosalindZAdams investigates $UHS profits achieved at the expense of patients. WITHHOLD on Gibbs May 17 #CorpGov http://ow.ly/19Pi30bpbA7 [The link cited in the article above and the article below are to an article entitled Intake from BuzzFeed News.] @RosalindZAdams asked 175 $UHS staff, executives, patients, experts. #CorpGov WITHHOLD on Gibbs May 17. http://ow.ly/jJwl30bpc2Z @ChuckGrassley writes HHS about “troubling conduct” by $UHS hospital operator. WITHHOLD on Gibbs May 17 #CorpGov. http://ow.ly/lUio30bpdbI [The link above is to an article at InsuranceJournal.com entitled Sen.
